The plaintiff instituted an action against the defendants upon certain promissory notes given for the purchase price of radios and radio equipment. The notes were payable to the Brenard Manufacturing Company, and it was alleged that they were duly endorsed to the plaintiff and that the plaintiff was a holder thereof in due course. The defendant offered evidence to the effect that the property was worthless. Issues were submitted to the jury and answered in favor of the defendant.
From judgment upon the verdict the plaintiff appealed.
The trial judge instructed the jury correctly upon all phases of the law involved in the controversy. Indeed there is no exception to the charge as given. Consequently, the trial of the cause was narrowed to the determination of issues of fact, and hence the verdict determines the merits of the action.
No error.